 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    RONALD LAWRENCE MORTENSEN,                         Case No. 2:11-cv-00266-KJD-CWH
12                         Petitioner,                   ORDER
13            v.
14    DWIGHT D. NEVEN, et al.,
15                         Respondents.
16

17          Petitioner has filed a motion of petitioner’s counsel to withdraw (ECF No. 132). Counsel

18   now is the District Attorney for Nye County, and he no longer can represent petitioner. The court

19   grants this motion.

20          Petitioner also has filed a post-filing unopposed motion for extension of time (ECF No.

21   131). Petitioner has filed at the same time a draft third amended petition (ECF No. 130).

22   Petitioner has not verified the third amended petition. Current counsel, who is withdrawing,

23   asked for additional time for petitioner to determine whether to request appointment of new

24   counsel or to proceed pro se, and whether to accept the draft third amended petition as written or

25   to seek additional modification. ECF No. 131, at 1. The court will appoint replacement counsel

26   because it is in the interests of justice. However, new counsel will need time to become familiar

27   with the case, and the court will address that after it locates new counsel.

28          IT THEREFORE IS ORDERED that the motion of petitioner’s counsel to withdraw (ECF
                                                        1
 1   No. 132) is GRANTED. The representation of petitioner by Chris Arabia is TERMINATED.

 2          IT FURTHER IS ORDERED that the clerk of the court shall forward a copy of this order

 3   to the CJA Coordinator, who shall locate substitute counsel for petitioner. The clerk of the court

 4   also shall send a copy of this order to petitioner himself, Ronald L. Mortensen, #54506, Lovelock

 5   Correctional Center, 1200 Prison Rd., Lovelock, NV 89419.

 6          IT FURTHER IS ORDERED that petitioner’s post-filing unopposed motion for extension

 7   of time (ECF No. 131) is GRANTED. The court will issue a scheduling order after it locates

 8   substitute counsel for petitioner.

 9          DATED: January 10, 2019
10                                                               ______________________________
                                                                 KENT J. DAWSON
11                                                               United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
